Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 20-28 in the reply filed on September 23, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden associated with the application as the claims have been amended to make the article dependent upon the method of manufacture.  This is not found persuasive because as set forth in the previous Office action the manner in which the panel is made is irrelevant to the final construction of the panel which is examined on its merits independent of any processing performed (unless it can be established that the processing resulted in a materially different product which is distinct from products manufactured differently but resulting in similar products). As previously noted the product could be made by molding the recesses in the composite material or by embossing. Applicant does not dispute that the identical product as claimed could be made by a materially different process. As such, the inventions are still deemed distinct between one another. Additionally there is clearly a search burden associated with having to search the article of manufacture areas in addition to the method of manufacture areas for the two distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 23, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2018/0281923).
Walker et al taught that it was known at the time the invention was made to provide a panel which was formed from an outer sheet 62 and an inner sheet 64. The reference suggested that one skilled in the art would have machined a plurality of recesses 74 into the outer sheet 62, see paragraph [0045]. One skilled in the art would have readily appreciated that the outer sheet 62 which was formed from resin impregnated carbon fiber composite material would have been formed from a plurality of layers of material in order to provide a substrate which was capable of having a recess machined therein. Conventionally such was performed on a tooling, see paragraph [0048]. Additionally the reference taught that one skilled in the art would have attached an inner sheet material 64 (which also included recesses machined therein) to the outer sheet material to form a composite panel where the machined recesses form enclosed cavities within the assembled panel where the attaching operation was performed with adhesive, see paragraph [0047]. Applicant is also referred to the description of Figures 5 and 6 therein. The reference was silent as to whether or not one performed a curing step for the prepreg layers which made up the composite inner and outer sheets. However, one skilled in the art would have been expected to have cured (at least partially) the material in order to provide a prepreg therein and additionally would have been expected to machine the surfaces after the curing operation of the material in order to more easily process the hardened material and rout out the proper portions therein. The recesses formed sealed internal pathways within the assembly after the bonding operation wherein the pathway is bounded by the material of the inner and outer sheet materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made viewing Walker et al to form internal pathways in a panel assembly from recessed machined sheets which were assembled together with adhesive wherein the sheets were understood to have been formed from a plurality of plies of material (in order to provide the requisite thickness necessary to form recesses in the same), the routing would have been formed on a tooling surface (as was conventionally known in the art) and the assembled layers would have been at least partially cured (in order to provide a suitable surface for handling the routing operation more effectively). 
With respect to claim 21, the reference to Walker is forming a wing surface and this is nothing more than what is being provided for with the molding claimed. Regarding claims 22 and 27, Walker taught a plurality of recesses therein and the same was clearly in a pattern. Regarding claim 24, the reference to Walker taught the use of various geometric shapes for the recesses. Regarding claims 23 and 28, the ordinary artisan would have found it desirable to machine connections between the recesses as such would have facilitated the formation of a better grid stiffening assembly. Regarding claims 25 and 26, it appears from the figures in Walker that between 10-90% of the material was removed and more specifically it appears to be closer to 75% of the thickness removed, see Figure 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11338903. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier patented claim recites the formation of the channels and internal cavities for manufacture in a composite panel as recited herein. Issuance of a second patent without submission of a terminal disclaimer would unfairly extend applicant’s exclusive right.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746